Opinion by
Head, J.,
The learned judge below made absolute a rule to show cause why a judgment should not be opened and the defendants permitted to defend. In affirming such an order there is no necessity for, perhaps no propriety in the appellate court anticipating the questions that may later come upon the final disposition of the case in the court below. In the brief opinion filed by the learned judge he sufficiently adverts to the nature of the transaction between the parties to enable us to know it belongs to a class where a fair investigation by a jury is often necessary to effectuate the ends of justice.
The appeal is dismissed at the costs of the appellant, without prejudice, however, etc.